Citation Nr: 1029047	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death including whether new and material evidence has been 
received to reopen the appellant's claim of service connection 
for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to July 
1968.  He died in July 1983 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In July 1983 the appellant submitted a claim for entitlement to 
service connection for the cause of the veteran's death.  In a 
rating decision of September 1983, the RO denied the claim.  The 
appellant did not appeal this decision to the Board, and it 
became final.  The appellant sought to reopen her claim in May 
1989.  In April 1994, the RO again denied the claim.  The 
appellant did not appeal this decision to the Board, and it 
became final.  The appellant sought to reopen her claim in 
February 2003.  In readjudicating the matter, the RO reviewed the 
underlying claim on its merits and did not address whether new 
and material evidence had been submitted to reopen her claim.  
Regardless, the Board must do so.  Thus, the issue presented 
before the Board has been recharacterized to address this issue.

In April 2006, April 2008, and September 2009, the Board remanded 
the underlying claim seeking service connection for the cause of 
the Veteran's death to provide the appellant with proper notice 
in accordance with 38 U.S.C.A. § 5103(a) to include the notice 
specified by the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), concerning the previous denial of her claim, and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), concerning her claim for DIC.





FINDINGS OF FACT

1.  An April 1994 determination letter issued by the RO denied 
the appellant's claim of service connection for the Veteran's 
cause of death and the appellant did not file a subsequent 
appeal.

2.  The evidence associated with the claims file subsequent to 
the RO's April 1994 determination letter, was not previously 
submitted for consideration, relates to an unestablished fact 
necessary to establish the claim and raises a reasonable 
possibility of substantiating the claim.

3.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

4.  The Certificate of Death reflects that the Veteran died at 
the age of 36 in July 1983.  The immediate cause of death was 
hepatoma.  There were no significant conditions contributing to 
death.

5.  Hepatoma was not manifest during service nor within one year 
of separation; the competent medical evidence does not show that 
the post-service diagnosis of hepatoma was attributable to 
service including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The April 1994 determination letter, which denied service 
connection for the cause of the Veteran's death, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §  20.2203 (2009).

2.  The evidence received after the April 1994 determination 
letter is new and material, and the claim for service connection 
for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Service connection for cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 
3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that all 
of the evidence submitted by the appellant or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence to Reopen Service Connection for 
Cause of Death

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the appellant's claim was received 
after August 29, 2001, "new and material evidence" means evidence 
not previously submitted to agency decisionmakers which, by 
itself or in connection with evidence previously included in the 
record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the appellant's initial claim for service 
connection for the cause of the Veteran's death was denied in a 
September 1983 rating decision on the basis that the Veteran was 
treated only for acute and transitory conditions which cleared 
with no residual disability during service and that there was no 
sound medical basis for holding that exposure to defoliants was 
causative of the metastic liver cancer.  In an April 1994 
determination letter, the RO considered the Agent Orange Act of 
1991, reviewed the appellant's claim on the merits, found that 
the available medical and scientific evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure, and there was no other basis for service 
connection.  In the absence of an appeal, the Board finds that 
the April 1994 determination letter is final under 38 U.S.C.A. 
§ 7105(c).  The Board must now determine whether new and material 
evidence has been received by the RO in support of the 
appellant's claim since the issuance of the April 1994 
determination letter.

In her January 2002 claim, the appellant reported that her 
husband was diagnosed with hepatitis during 1982 or 1983 and 
never did drugs or had a blood transfusion.  On her July 2004 
Form 9, she indicated that she believed her husband contracted 
hepatitis while being exposed to blood from the wounds of his 
fellow soldiers during combat.  This was the only time he was in 
contact with blood on any scale.  
She also believed that his death causing hepatoma was the direct 
result of his service in Vietnam and/or his exposure to Agent 
Orange.  She requested that the claim be reconsidered due to the 
changes in the law (specifically the Agent Orange Act of 1991) 
since her original claim was filed.  

Since the April 1994 determination letter, the appellant also 
submitted additional medical records from the University of 
Alabama Hospitals that included a report that showed that the 
Veteran had a positive test for the hepatitis A antigen.  Also, 
an autopsy report noted that the Veteran had been exposed to 
hepatitis B in the past.  

On a December 2009 supplemental statement of the case (SSOC), the 
RO conceded that the Veteran did, in fact serve in combat.  The 
Veteran's DD Form 214 showed that he was assigned to the 1st 
Reconnaissance Battalion in Vietnam in 1967.  His military 
occupational specialty was rifleman.  He was discharged from the 
Marine Corps on June 1968.  Hid service in a combat unit together 
with his military occupational specialty was sufficient to 
establish that he did serve in combat.  

This additional evidence is both new and material to the case 
because it relates to an unestablished fact necessary to 
substantiate the claim for service connection for the cause of 
the Veteran's death and raises a reasonable possibility of 
substantiating this claim.  The Board finds this additional 
evidence is new, in that it was not previously of record, and it 
is also material as it relates to a prior basis for denial of the 
claim, i.e., it suggests a basis for service connection for the 
Veteran's cause of death.  The additional evidence indicated that 
the Veteran was exposed to a lot of blood while in combat, had 
prior hepatitis exposure, and died of a disease that affected his 
liver.  See, e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim); and see, too, Justus v. Principi, 3 Vet. 
App. 510 (1992) (indicating the additional evidence in question 
is presumed credible for the limited purpose of determining 
whether it is new and material).  So the claim is reopened, and 
the Board will now proceed to adjudicate the claim on the 
underlying merits.

II.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  38 
C.F.R. § 3.312(b).  In order to constitute the contributory cause 
of death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).  If the service-connected 
disability affected a vital organ, careful consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  38 C.F.R. § 
3.312(c)(2).

To establish service connection for a particular disability, the 
evidence must show that the disability resulted from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including a malignant tumor, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), 
codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), 
provides that whenever the Secretary determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to or 
outweighs the credible evidence against the association) exists 
between exposure of humans to an herbicide agent and a disease, 
the Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, he is 
to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  The 
Secretary's determination must be based on consideration of 
reports of the National Academy of Sciences (NAS) and all other 
sound medical and scientific information and analysis available 
to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether the 
results [of any study] are statistically significant, are capable 
of replication, and withstand peer review."  Simply comparing the 
number of studies which report a positive relative risk to the 
number of studies which report a negative relative risk for a 
particular condition is not a valid method for determining 
whether the weight of evidence overall supports a finding that 
there is or is not a positive association between herbicide 
exposure and the subsequent development of the particular 
condition.  Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight of 
the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter 
into an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between exposure 
to herbicides used in the Republic of Vietnam and each disease 
suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of 
scientific evidence.  Section 3 of the Agent Orange Act of 1991 
directed the Secretary of VA to seek to enter into an agreement 
with NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, based 
on sound medical and scientific evidence, that a positive 
association (i.e., where the credible evidence for the 
association was equal to or outweighed the credible evidence 
against the association) existed between exposure to an herbicide 
agent and the disorders listed in the statute.  See 64 Fed. Reg. 
59232, 592233 (Nov. 2, 1999).

As previously mentioned, the Veteran died in July 1983 at the age 
of 36.  According to the Certificate of Death, the immediate 
cause of death was hepatoma.  There were no significant 
conditions contributing to death.

The appellant has asserted that the Veteran's death causing 
hepatoma was a result of Agent Orange exposure while in Vietnam.  

In considering the appellant's contentions, the Board accords 
more probative weight to the findings of the Secretary of VA.  As 
noted, in determining presumptive disorders, the Secretary has 
given the more credible studies more weight in evaluating the 
overall weight of the evidence concerning specific diseases.  
Further, and significantly, the Secretary of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); 
see also Notice, 61 Fed. Reg. 41, 442-49 (1996); see also Notice, 
72 Fed. Reg. 32395-32407 (2007).   

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system disorders, 
circulatory disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain- associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for which 
the Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

The Board notes the specific inclusion of hepatobiliary cancers 
in this list of diseases to which the presumption is not 
afforded.  Hepatoma, cholangiocarcinoma, or ardenocarcinoma of 
the hepatic lobe are not among the diseases specified in 
38 U.S.C.A. § 1116(a).  Based on the provisions outlined above, 
the Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
hepatobiliary cancers as well as any condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  Despite the appellant's 
contentions, the VA findings above are accorded more probative 
value.

Accordingly, the Veteran's death causing hepatoma may not be 
presumed to have been incurred during active military service due 
to herbicide exposure including Agent Orange exposure and service 
connection is not warranted for that claimed disability on that 
basis.

However, notwithstanding the foregoing, the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the alternative, the appellant has also claimed that her 
husband contracted hepatitis while being exposed to blood from 
the wounds of his fellow soldiers during combat.  This was the 
only time he was in contact with blood on any scale.  

On review of the record,  service treatment records, including a 
June 1968 separation examination do not show complaints, 
findings, treatment, or diagnosis of a malignant tumor, jaundice, 
hepatitis, or any liver abnormalities.  

According to post service medical records dated from 1981 to 1983 
from the University of Alabama Hospitals, the Veteran was seen in 
December 1981 with complaints of a four month history of 
epigastric pain and epigastric mass.  He was diagnosed 
adenocarcinoma of the left hepatic lobe.  The records noted that 
the Veteran's family history was remarkable for an uncle who died 
of a tumor in his liver and a father who was an alcoholic and had 
cirrhosis.  The record also noted that the Veteran was positive 
for hepatitis A antigen.  In December 1981, he had a hepatic 
artery infusion pump implanted.  A February 1982 record noted 
that a thorough work up failed to show the etiology of the mass.  
A liver sonar showed metastic disease.  An autopsy report 
revealed that the liver was nearly completely replaced by tumor 
mass, but there was no finding of cirrhosis or hepatitis.  The 
liver was biopsied to evaluate the liver involvement and the type 
of carcinoma involved.  The tumor was characterized as 
cholangiocarcinoma because of its duct formation the extensive 
fibroelastic stroma, and the lack of villi seen under electron 
microscope.  The report noted that the Veteran had been exposed 
to hepatitis B in the past, but this led to no increased risk to 
the development of the cholangiocarcinoma.  

In sum, the Veteran did not manifest adenocarcinoma of the left 
hepatic lobe, cholangiocarcinoma, or hepatoma during service or 
within one year of service separation.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
There was no competent medical evidence which established a nexus 
between service and a post-service diagnosis of adenocarcinoma of 
the left hepatic lobe, cholangiocarcinoma, or hepatoma.  The 
competent medical evidence did not show that the post-service 
diagnosis of adenocarcinoma of the left hepatic lobe, 
cholangiocarcinoma, or hepatoma was related to service or that it 
manifested in the initial post-service year.  Rather, the 
competent evidence established that adenocarcinoma of the left 
hepatic lobe, cholangiocarcinoma, or hepatoma developed many 
years after the Veteran was discharged from service.

Also, regardless of whether the Veteran was exposed to hepatitis 
in service, the autopsy report specifically noted that there was 
no cirrhosis of the liver and the fact that the Veteran had been 
exposed to hepatitis B in the past, lent no increased risk to the 
development of cholangiocarcinoma.  There is no competent medical 
opinion showing a nexus between either hepatitis A or B and the 
Veteran's death causing illness.  

In sum, the Veteran was not service connected for a liver 
disability at the time of his death, and he did not file a claim 
for service connection for a liver disability during his 
lifetime.  His service treatment records did not show treatment 
for or a diagnosis of a liver disorder.  Nor was there evidence 
of a liver disorder within the presumptive period defined in 38 
C.F.R. § 3.307.  Moreover, the medical records do not show that 
his cause of death had a nexus to service (including Agent Orange 
exposure or any hepatitis exposure) or to a service-connected 
disability.

To the extent it can be inferred that the appellant has 
attributed the Veteran's death to service, as a lay person 
without the appropriate medical training and expertise, she 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific disability 
or the origins of a specific disability. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Thus, there is no competent evidence of a nexus between 
adenocarcinoma of the left hepatic lobe, cholangiocarcinoma, or 
hepatoma and the Veteran's service, to include evidence of 
continuity of symptomatology.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for cause of 
the Veteran's death, and the benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the context of a claim to reopen a final decision on the basis 
of new and material evidence, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA requires that 
VA look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes the type of evidence 
and information that would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  An appellant is 
thereby notified that the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  Failure to provide 
this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In this case, the appellant and her representative were properly 
notified of the information and evidence needed to reopen the 
underlying claim seeking service connection for the cause of the 
Veteran's death in an April 2008 notice letter.  This letter also 
advised the Veteran as to the reasons and bases for the prior 
denial of service connection for the cause of the Veteran's 
death.  After a reasonable period of time in which the Veteran 
had the opportunity to respond, her claim was subsequently 
adjudicated in a December 2009 SSOC.  Moreover, because the 
Veteran's claim is reopened by this decision, no further notice 
is required on the issue of reopening and there can be no 
prejudice regarding notice of reopening.

The Board further notes that the April 2008 notice letter also 
advised the Veteran that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include: 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In this case, a November 2009 letter provided the appellant with 
notice regarding what information and evidence is needed to 
substantiate her claim, as well as what information and evidence 
must be submitted by the appellant and what information and 
evidence will be obtained by VA.  In addition, the November 2009 
letter provided the appellant with notice of the three Hupp 
elements.  The case was last adjudicated in December 2009.  While 
proper notice was provided after the February 2003 rating 
decision on appeal, the Veteran is not shown to be prejudiced by 
the timing of the compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as in 
a statement of the case (SOC) or an SSOC, is sufficient to cure a 
timing defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified private 
and have been obtained.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

The claim for service connection for the cause of the Veteran's 
death is reopened.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


